Per Curiam.
— There is no substance in this assignment of error; and we notice it particularly only because the statute on which it is founded, lends a legislative sanction to the opinion of the majority of the court in Bellas v. M’Carty, (10 Watts 13), that the acknowledgment of a sheriff’s deed is a judicial act which can be established only by record proof of it. The Act of 1799 to facilitate the barring of entails by a conveyance in fee, provides “ that every conveyance or assurance by virtue of this Act, .being first proved or acknowledged agreeably to the laws of this commonwealth, shall, in open court, on motion, be entered on the records of the Supreme Court, or the records of the County Court of Com*130mon Pleas for the county in which the lands or tenements so granted lie, in the same manner commonly used with respect to sheriff’s deeds.” This was, not only, the sanction of a practice, but a declaration of the law as it then stood and was meant to stand. The exception to the exemplification before us, is the apparent want of a motion to ground the court’s admission of the deed to registry; but the motion was not the material part of the proceeding. The intent was to make this species of common assurance as public and solemn as the common recovery it was was intended to supplant had been; and to perpetuate the proof of it by the records of the court — an intent which, in this instance, has been amply answered. That there was a motion in fact, is to be intended : indeed the fact can scarce be doubted. In contemplation of law, there are sometimes things supposed to be done on motion, though none be made; as where leave is taken under the statute to plead several distinct matters; while motions are sometimes made without being entered, and it would be monstrous to overthrow a title for an omission so trivial.
Judgment affirmed.